Exhibit 10(a)

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and three most highly
compensated executive officers (the "Named Executive Officers") of the Company
as identified in the Company's Proxy Statement. 

For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission on September
12, 2007.

Director Compensation
All Outside (non-employee) Directors receive annual compensation of $40,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors receives $5,000 per committee meeting, and other Audit
Committee members receive $3,500 per committee meeting. The Chairperson of the
Compensation and Governance Committee receives $3,500 per committee meeting, and
other members of the Compensation and Governance Committee receive $2,000 per
committee meeting.  On April 1, 2008, a new committee of the Board of Directors
was established.  The Strategic Planning Committee ("SPC") was formed for the
purpose of review and evaluation of various strategies of the Company with the
SPC making appropriate recommendations regarding such strategies to the full
Board of Directors.  The employee members of the SPC are Douglas A. Habig and
James C. Thyen.  The Outside Director members of the SPC are Geoffrey L.
Stringer, Christine M. Vujovich, and Harry W. Bowman.  The Outside Director
members of the SPC receive $3,500 per committee meeting.

The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan.   Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.

An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries.  James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.

Named Executive Officers

Base Pay
Periodically, the Compensation and Governance Committee ("the Committee") of the
Board of Directors reviews and approves the salaries that are paid to the
Company's executive officers. The following are the current annualized base
salaries for the Company's Named Executive Officers identified in the last Proxy
Statement:

     James C. Thyen, President and Chief Executive Officer

$847,600

     Douglas A. Habig, Chairman of the Board

$260,000

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$522,600

     P. Daniel Miller, Executive Vice President, President-Furniture

$494,000

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$421,200

--------------------------------------------------------------------------------

Cash Incentive Compensation
Each of the Named Executive Officers is able to participate in the Company's
2005 Profit Sharing Incentive Bonus Plan (the "Plan").  Under the Plan, cash
incentives are accrued annually and paid in five installments over the
succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2007
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2007, 12.5% was paid in September 2007, 12.5% was
paid in January 2008, 12.5% was paid in April 2008, and the remaining portion
will be paid in June 2008.

     James C. Thyen, President and Chief Executive Officer

$317,441

     Douglas A. Habig, Chairman of the Board

$254,998

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$105,731

     P. Daniel Miller, Executive Vice President, President-Furniture

$219,412

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$150,189

Effective July 1, 2008, Douglas A. Habig will no longer participate in the
Company's 2005 Profit Sharing Incentive Bonus Plan.

Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits from the 2003 Stock Option and Incentive Plan consisting of: restricted
stock, restricted share units, unrestricted share grants, incentive stock
options, non-qualified stock options, stock appreciation rights, performance
shares, and performance units.  The only form of award granted to Named
Executive Officers for fiscal year 2008 was performance shares.  Performance
shares include both an annual performance share ("APS") award and a long-term
performance share ("LTPS") award with one-fifth (1/5) of the award vesting
annually over the succeeding five-year period.  No other form of award has been
granted to the Named Executive Officers since July 2005.

The following table summarizes the performance shares issued in Class A Common
Stock during September 2007 to the Company's Named Executive Officers identified
in the last Proxy Statement pursuant to their fiscal year 2007 performance share
awards:

APS Award LTPS Award (number of shares) (number of shares)

     James C. Thyen, President and Chief Executive Officer

30,985 32,136

     Douglas A. Habig, Chairman of the Board

  5,557 20,240

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

     920   5,226

     P. Daniel Miller, Executive Vice President, President-Furniture

  1,940   5,226

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

  1,560   5,226


The following table summarizes the maximum number of performance shares awarded
in August 2007 to the Company's Named Executive Officers identified in the last
Proxy Statement for fiscal year 2008: 

APS Award LTPS Award (number of shares) (number of shares)

     James C. Thyen, President and Chief Executive Officer

79,450 72,400

     Douglas A. Habig, Chairman of the Board

     --        --

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

  4,000 19,400

     P. Daniel Miller, Executive Vice President, President-Furniture

  4,000 13,400

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

  4,000 13,400


The number of shares to be issued will be dependent upon the percentage payout
under the Plan.  Refer to the Company's Proxy Statement for further details.

--------------------------------------------------------------------------------

Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees are eligible to participate in (the "Retirement Plan"). The Retirement
Plan provides for voluntary employee contributions as well as a discretionary
annual Company contribution based on a percent of net income with certain
minimum and maximum limits as determined by the Board of Directors. Each
eligible employee's Company contribution is defined as a percent of eligible
compensation, the percent being identical for all eligible employees, including
Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a non-qualified,
Supplemental Employee Retirement Plan (SERP) in which the Company contributes to
the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act.

Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, car
allowances, tax preparation, and other miscellaneous items.  The Named Executive
Officers may use the Company aircraft for transportation related to the
executive preventive healthcare program and for limited personal reasons.  The
exact amounts received from these benefits are not predetermined and are
disclosed annually in the Company's Proxy Statement. 